DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/09/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 5-7 and 16-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 has been amended as follows:
A process for aging of beef or venison in which the beef or venison is stored in the presence of an alkaline and/or alkaline earth metal carbonate (3) which reacts with meat juice from the beef or venison forming a lactate with the alkaline and/or alkaline earth metal to age the beef or venison , wherein alkaline and/or alkaline earth metal carbonate (3) is present in a core comprising a matrix element (1) of aligned and/or non-aligned that can absorb free liquid (2), and wherein the beef or venison and the matrix element (1) are placed in a  vacuum chamber to age the beef or venison, and wherein the matrix element (1) comprises closed side edges and a perforated material on one surface of the core and a nonwoven material on an opposite surface of the core, wherein the perforated material and the nonwoven material together wrap the core.
Neither original specification, nor original claims provide support for the limitation of a “core comprising a matrix element”. The original specification states that “[i]n order to increase stability, the matrix of aligned and/or non-aligned fibers can optionally have further layers, such as webs, that are arranged above and/or below this layer of fibers” ([0022]).
Original specification also states:
[0031] FIG. 1 shows a section through the element 12 consisting of fibers used according to the invention into which carbonate is embedded (immobilized). This element shows a layer 1 that contains a high percentage of fibers 2, into which particulate carbonate 3 is incorporated. The layer 1 forms the core of the element 12.
Hence, only layer 1 forms a core. However, matrix may contain additional layers above and/or below the layer 1 that forms the core. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 5-7, 16-19, 20-23 are rejected under 35 U.S.C. 103 as being obvious over Schmidt et al (EP 1,917,199 B1) in view of Roberts (US 2005/0004541 A1) and Ščetar et al (TRENDS IN MEAT AND MEAT PRODUCT PACKAGING-A REVIEW).
Schmidt et al (US 2008/0190786 A1) is relied upon as a translation of Schmidt et al (EP 1,917,199 B1). 
Claim 1 has been amended as follows:
A process for aging of beef or venison in which the beef or venison is stored in the presence of an alkaline and/or alkaline earth metal carbonate (3) which reacts with meat juice from the beef or venison forming a lactate with the alkaline and/or alkaline earth metal to age the beef or venison , wherein alkaline and/or alkaline earth metal carbonate (3) is present in a core comprising a matrix element (1) of aligned and/or non-aligned that can absorb free liquid (2), and wherein the beef or venison and the matrix element (1) are placed in a  vacuum chamber to age the beef or venison, and wherein the matrix element (1) comprises closed side edges and a perforated material on one surface of the core and a nonwoven material on an opposite surface of the core, wherein the perforated material and the nonwoven material together wrap the core.
In regard to claim 1, Schmidt et al discloses a raw meat packaged together with moisture-regulating element that contains layer of pulp fibers in combination with carbonate. Schmidt et al discloses packaging fresh meat together with the absorbent insert that has absorption layer containing carbonates in combination with nonwoven fabric-like material. Schmidt et al discloses “[t]he absorption layer 7 comprises nondirectional fibers 8 illustrated as squiggles as well as granules 9 made of super absorbent material” ([0040]). Schmidt et al discloses “[t]he absorption layer which is arranged between the two film layers is preferably selected from a nonwoven or woven material of plastics or cellulose” ([0021]). Schmidt et al discloses that the absorption layer can also contain carbonate or bicarbonate [(0023]). Hence, Schmidt et al discloses carbonate in a matrix/core of nonwoven fabric-like material in combination with carbonate.

    PNG
    media_image1.png
    1038
    920
    media_image1.png
    Greyscale

In regard to claim 1, Schmidt et al discloses closed edges ([0026], [0027], [0028]).
In regard to the recitation of the perforated material in claims 1 and 23, Schmidt et al discloses:
[0014] In one possible embodiment of the present invention, the upper cover layer is a film. The three-dimensional structure is configured in the cover layer preferably such that the film has depressions that are oriented inwardly. They can be conical or pyramid-shaped in the inward direction. In this embodiment, the liquid-permeable openings are located at the bottom of the depressions, i.e., in those sections of the three-dimensional structure that is closest to the absorption layer. The openings can be located within the bottom at the center or the edge, Preferably, the openings have the form of slots or are small dot-shaped openings. This embodiment has the advantage that when foodstuff such as meat is resting on the absorbent insert, the leaking liquid will collect in the depressions and pass through the permeable openings at the bottom of these depressions into the absorption layer. At the locations where the foodstuffs rests completely on the absorbent insert, i.e.; exerts pressure thereon that is so great that the film will deform, these three-dimensional structures will be compressed at points which, at the same time, causes the liquid-permeable openings to dose similar to a valve lip. For the foodstuff to be stored, this embodiment has the advantage that liquid leaking without pressure will be absorbed immediately while in the areas with great pressure exertion on the absorption layer the openings will close so that no significant additional amount of liquid will be absorbed. Logically, from a surface that is covered at points in this way no product liquid will leak anymore. In this way, in these proximal areas, i.e., where the meat is very close to the absorption core and where usually water is actively removed in the case of a simple perforated film, there are no openings present anymore or these openings have been reduced to a very small size. Furthermore, by closing the openings, a migration of components from the absorption core outwardly in the direction of the meat is extremely minimized or even prevented. 
[0025] The absorbent insert can be tailored as individual inserts or can be present in the form of a single-layer or multi-layer product web wherein the individual absorbent inserts are connected to one another by perforations or other weakened sections. In a further configuration of this embodiment, the product web is placed into a packaging in a zigzag arrangement wherein the ends of the absorbent insert are connected to one another, respectively. 
Claim 50. The absorbent insert according to claim 29 in the form of a single-layer or multi-layer product web comprised of individual absorbent inserts that are connected to one another by perforations or other weakened sections. 

In regard to the recitation of a “perforated material on one surface of the core and a nonwoven material on an opposite surface of the core, wherein the perforated material and the nonwoven material together wrap the core”, Schmidt et al discloses:
[0001] The object of the present invention is an absorbent insert, in particular, an absorbing absorbent insert for foodstuff packaging, comprised of an upper cover layer, a lower cover layer as well as an absorption layer arranged between the two cover layers. Another object of the present invention is a method for producing the absorbent insert as well as its use as laminate insert for foodstuff packaging. 
In regard to the recitation of a “perforated material on one surface of the core”, Schmidt et al discloses a “possible embodiment of the present invention, the upper cover layer is a film” and that the film is “perforated” ([0014]).
In regard to the recitation of “nonwoven material on an opposite surface of the core”, Schmidt et al discloses:
[0017] The lower cover layer that is arranged at the bottom side of the absorbent insert, i.e., on the side that is facing away from the foodstuff can be made of any suitable material that has covering properties. Preferably, this further film layer at the bottom side of the absorbent insert is made of the same material as the film layer of the top side or of a nonwoven material made of plastic material or pulp fibers.
Therefore, Schmidt et al meets the limitation of a “perforated material on one surface of the core and a nonwoven material on an opposite surface of the core, wherein the perforated material and the nonwoven material together wrap the core”.

Claim 1 further includes the recitation of beef or venison. In regard to the meat product, Schmidt et al discloses:
[0011] The present invention has thus the object to provide absorbent inserts that will solve the aforementioned usual problems, that are particularly suitable as inserts for foodstuff packaging for absorbing liquids leaking from fresh meat, fish, poultry and fruits so that the foodstuff must not lie in the leaked liquid.
Therefore, one of ordinary skill in the art would have been motivated to modify Schmidt et al and to employ any available meat product including beef or venison. The particular choice of a meat product would depend on the availability and a personal choice of a consumer. Schmidt et al teaches raw meat in general and does not exclude beef or venison from the raw meat list.
In regard to the recitation of the “meat juice”,  from the beef or venison, Schmidt et al discloses absorption of a liquid leaking from meat (i.e. meat juice)  ( [0013], [0014]).
Further in regard to the recitation of the “meat juice”, Schmidt et al (EP 1,917,199 B1)) discloses the following:
An absorbent insert has an upper cover layer, a lower cover layer, and an absorption layer for liquids, wherein the absorption layer is positioned between the upper and lower layers. At least one of the two cover layers is a film and has a three-dimensional structure and liquid-permeable openings. The absorbent insert is sealed at least partially along outer edges of the absorbent insert (Abstract).
[0011] The present invention has thus the object to provide absorbent inserts that will solve the aforementioned usual problems, that are particularly suitable as inserts for foodstuff packaging for absorbing liquids leaking from fresh meat, fish, poultry and fruits so that the foodstuff must not lie in the leaked liquid; however it is to be prevented that more liquid than the amount that will leak from the foodstuff without weight-caused pressure will be absorbed which would lead to the food stuff drying out. It is therefore primarily an object of the present invention to provide an absorbent insert of the aforementioned kind which absorbs liquid independent of the weight-caused pressure of the goods, which however at points where the foodstuff or the meat has direct contact will absorb only the liquid that leaks by itself. An active water removal from the meat is to be prevented by constructive means and a safe handling of the super absorbent granules is to be ensured by constructive means.
[0023] The absorption layer can also contain substances that produce carbon dioxide when exposed to water, in particular, a mixture of carbonates and acids such as carbonate or bicarbonate and citric acid. Additives can also be contained that absorb oxygen and/or odorous compounds and/or inhibit growth of bacteria and/or mold.
[0021] According to a further embodiment, the layers are additionally connected to one another across their surface areas by means of adhesives such as hot melt, cold glue etc. In this way, a relatively stiff product with at least partially closed-off and sealed edge areas will result wherein the product itself has a sandwich character. The absorption layer which is arranged between the to film layers is preferably selected from a nonwoven or woven material of plastics or cellulose. Well absorbing nonwoven materials of cellulose are preferred, So-called airlaid nonwovens or tissue papers have been found to be especially well suited as absorption layers. For increasing the absorption capacity of the absorption layer, super absorbent materials are preferably incorporated in the absorption materials. These super absorbent materials are preferably homogeneously distributed in the absorption layer so that a uniform absorption of liquid is ensured. When airlaid nonwovens are used in combination with super absorbent materials as an absorption layer, these super absorbers are generally directly mixed with the initial fibers for the airlaid method so that these super absorbers are simultaneously secured by the fibers in the airlaid nonwoven. These super absorbent materials can be selected from any suitable super absorbent; usually, they are selected from polymers of crosslinked polyacrylic acid, carboxymethylcellulose (CMC), pectins or gelatins.

Hence, the primary reference of record, Schmidt et al (EP 1,917,199 B1) also teaches
--the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers;
-- the carbonate is made available in a matrix of aligned and/or non-aligned fibers;
-- this matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.
In regard to claims 1, 6 and 7, Schmidt et al discloses carbonates or bicarbonates:
[0023] The absorption layer can also contain substances that produce carbon dioxide when exposed to water, in particular, a mixture of carbonates and acids such as carbonate or bicarbonate and citric acid. Additives can also be contained that absorb oxygen and/or odorous compounds and/or inhibit growth of bacteria and/or mold.

In regard to claims 1, 6 and 7, Schmidt et al does not explicitly discloses carbonate of alkaline and/or alkaline earth metal. Roberts discloses:
[0002] The present invention is directed to an absorbent core for use with packaging and displaying poultry, fish, meat, and other foods which tend to exude fluids after packaging. More particularly, the invention is directed to an absorbent core including an absorbent stratum or strata integral with a moisture barrier. 
[0003] Conventionally, foods such as fresh poultry, fish, meat, and other foods which tend to exude fluids after packaging, are packaged for refrigerated display by employing a tray to receive the food. Generally, a transparent or translucent plastic film is wrapped and sealed around the food placed on the tray itself and the tray to provide a finished, sealed package. The tray provides structural integrity and acts as a reservoir for fluids. Ideally, the tray also serves as a moisture barrier.
[0028] Functional particles for use in the absorbent cores of the invention include particles, flakes, powders, granules or the like which serve as absorbents, odor control agents, such as, for example, zeolites or calcium carbonates, bicarbonates, especially sodium bicarbonate, fragrances, antimicrobial agents and the like. The particles may include any functional powder or other particle having a particle diameter up to 3,000 µ (microns). In some preferred embodiments, the functional particles used in the core include super absorbent polymer particles ("SAP"). In one desirable embodiment of this invention, the unitary absorbent core contains from about 5 to about 90 percent by weight of SAP, preferably from about 10 to about 80 percent by weight of SAP, more preferably from about 10 to about 50 percent by weight of SAP. 

In summary, both references Roberts and Schmidt et al disclose storage/packaging of meat products in contact with the moisture-regulating element that contains layer of fibers in combination with carbonate. Schmidt et al discloses that such moisture-regulating inserts solve problems that are associated with meat juices leaking from the fresh meat ([0002]). Schmidt et al discloses use of moisture-regulating element that contains layer of fibers in combination with carbonate with meat products such as fresh meat. Roberts discloses use of similar moisture-regulating element/inserts for the storage of meat product and specifies that carbonates are calcium carbonates, bicarbonates, especially sodium bicarbonate. Therefore, there is a reasonable expectation of success of employing calcium carbonate as a carbonate in the insert as disclosed by Schmidt et al. 
In regard to the recitation of aging meat, it is noted that the residence time of raw meat within the chamber/packaging in the presence of a metal carbonate reads on aging of raw meat. 
Further in regard to the recitation of aging meat and forming a lactate with alkaline and/or alkaline earth metal, it is noted that although the reference does not specifically disclose every possible characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aging of meat and formation of lactate as a result of the absorption of the leaking meat juice, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Claim 5 further includes the recitation of “further layers (6,7) are arranged above and/or below the matrix (1)”. In regard to the additional layers recitations in claims 5 and 22, Schmidt et al discloses:
An absorbent insert has an upper cover layer, a lower cover layer, and an absorption layer for liquids, wherein the absorption layer is positioned between the upper and lower layers. At least one of the two cover layers is a film and has a three-dimensional structure and liquid-permeable openings. The absorbent insert is sealed at least partially along outer edges of the absorbent insert (Abstract).
[0012] Object of the present invention is therefore an absorbent insert comprised of a upper cover layer and a lower cover layer as well as an absorption layer positioned between the cover layers which insert is characterized in that at least one of the two cover layers has a three-dimensional structure and liquid-permeable openings and in that the absorbent insert is at least partially sealed at its outer edges. 

 Hence, Schmidt et al teaches further layers are arranged above and below the matrix/absorption layer (see also [0014]-[0017]). 
Claim 1 further includes the recitation of placing the meat and the matrix in a “chamber”. it is noted that previously claim 1 recited “packaging chamber”. It is noted that according to the definition provided in the instant specification, “chamber” reads on packaging:
In order to carry out the method according to the invention, the meat and the carbonate embedded in a matrix are preferably placed in a chamber, the chamber is closed, and the meat is stored under specified conditions, e.g. moisture content and temperature, until the meat has been aged to the desired extent. The chamber can be sealed in an air-tight manner. The chamber can be a food package known from the prior art such as a baglike package or a suitable food container, which should preferably be weldable, or a package composed of a shell and an outer packaging such as a bag and/or a film. In a possible embodiment, the package is vacuumed and then welded shut (sealed) (page 3 lines 26-33 of the original specification).
Packages known from the prior art and suitable for the method according to the invention are bags and films, including vacuum bags, vacuum films, shrink-bags, shells with a cover or a wrapping, skin packs and MAP (modified atmosphere packaging) packages, or any desired combination thereof (page 3 lines 35-36 and page 4 lines 1-2 of the original specification).

In regard to the “chamber” recitation, Schmidt et al discloses
[0031] The absorbent insert according to the invention, as already described, can be utilized for foodstuff packaging, in particular for fresh meat, seafood, poultry and fruits. They are used primarily for insertion into trays of liquid-impermeable plastic material wherein the absorbent insert according to the invention can either be placed loosely, sealed or glued into the trays. Moreover, it is suitable as an absorbent insert in large sizes for large transport packaging, for example, air transport containers for seafood; meat, poultry and fruits.

In regard to claims 16 and 20, Roberts discloses:
[0028] Functional particles for use in the absorbent cores of the invention include particles, flakes, powders, granules or the like which serve as absorbents, odor control agents, such as, for example, zeolites or calcium carbonates, bicarbonates, especially sodium bicarbonate, fragrances, antimicrobial agents and the like. The particles may include any functional powder or other particle having a particle diameter up to 3,000 µ (microns). 

In regard to claim 22, Schmidt et al discloses a raw meat packaged together with moisture-regulating element that contains layer of pulp fibers in combination with carbonate. Schmidt et al discloses packaging fresh meat together with the absorbent insert that has absorption layer containing carbonates in combination with nonwoven fabric-like material. Schmidt et al discloses “[t]he absorption layer 7 comprises nondirectional fibers 8 illustrated as squiggles as well as granules 9 made of super absorbent material” ([0040]). Schmidt et al discloses “[t]he absorption layer which is arranged between the two film layers is preferably selected from a nonwoven or woven material of plastics or cellulose” ([0021]). 
Schmidt et al and Roberts are silent as to the storage/aging in a vacuum chamber.
Schmidt et al and Roberts are silent as to the storage/aging temperature and time. It is noted that the residence time of raw meat within the chamber in the presence of a metal carbonate reads on aging of raw meat. 
 Ščetar et al discloses that surface browning of packaged meats can be avoided or minimized by vacuum packaging, which is an acceptable method for lightly pigmented cuts of pork and chicken. Vacuum packaged meats have been marketed successfully for years in many countries. To prevent browning, meat package oxygen levels must be less than 0.15 %. Ščetar et al discloses that “[v]acuum packaged beef rounds also had more desirable muscle colour and fat appearance, lower bacterial counts and less prevalent off-odours, required much less trimming and provided longer display life than rounds stored in carbon dioxide (Smith and Carpenter, 1973). Vacuum packaged cuts have also been reported to be equivalent to PVC wrapped cuts in all appearance traits, after 5–9 days of shipment, but to have lower weight losses after 5–6 days of shipment (Marriott et al., 1977). Pork chops stored in vacuum were also more desirable in appearance and had more acceptable colour than aerobically stored chops (Doherty et al., 1996; Doherty and Allen, 1998)” (pages 34-35). 
In regard to the recitation duration of storage/aging in claim 19, Ščetar et al presents the data regarding the shelf-life of meat and meats products (see Table 4 on pages 42-43). The shelf life of various meat products is up to 120 days at temperatures around 4 C depending on the specific meat product and its treatment and on the packaging material and methods used. Ščetar et al also discloses that use of various absorbers that soak excess moisture is very effective at maintaining food quality and extending shelf life by inhibiting microbial growth and moisture related degradation of texture and flavor (page 40 col. 2 paragraph 2). Hence, one of ordinary skill in the art would have been motivated to vary the storage /aging time/duration of the meat product depending on the specific meat product and its treatment and on the packaging material and methods used.
In regard to the recitation of temperature conditions in claims 17-19, Ščetar et al presents the data regarding the shelf-life of meat and meats products (see Table 4 on pages 42-43). The shelf life of various meat products is up to 120 days at temperatures around 4 C depending on the specific meat product and its treatment and on the packaging material and methods used. Ščetar et al also discloses that use of various absorbers that soak excess moisture is very effective at maintaining food quality and extending shelf life by inhibiting microbial growth and moisture related degradation of texture and flavor (page 40 col. 2 paragraph 2). Hence, one of ordinary skill in the art would have been motivated employ vacuum packaging in order to avoid browning of packaged meats. One of ordinary skill in the art would have been motivated to vary the storage /aging temperature of the meat product depending on the specific meat product and its treatment and on the packaging material and methods used.









Claim 24 is rejected under 35 U.S.C. 103 as being obvious over Schmidt et al (EP 1,917,199 B1) in view of Roberts (US 2005/0004541 A1) and further in view of Maksimow (US 6675702 B1).
In regard to claim 24, Schmidt et al discloses:
[0028] Preferably, in a first method step the absorption layers are produced and out to the desired absorbent size. Subsequently, the cover layers for forming the top side and the bottom side of the absorbent insert are supplied. When no pre-structured cover layer is used, in the subsequent method steps the top side and optionally also the bottom side is provided with a three-dimensional structuring of the film and the outer edges are connected to one another, preferably are welded to one another. Structuring of the film can be realized thermally and/or by mechanical stretching. In one possible configuration, the blank of the absorbent insert composed already of three layers is passed through a further layer wherein at least one of the rollers is embodied as an embossing roller so that depressions are pressed downwardly into the film material. The openings can be applied by conventional cutting tools. In a way known in the art, as a modification on the embossed pattern, or by means of cold needling or hot needling or point-wise overstretching of the film. In a preferred embodiment, the embossing rollers that are preferably utilized for structuring have cutting edges on their structure that produce simultaneously openings of the desired size and shape in the films when structuring.
It is not clear if pressing of embossing rollers into the layer material constitute calendaring. However, Maksimow discloses “a method for producing a strip of absorbent, rollable cellulose fiber material” (Abstract).
Maksimow discloses:
A fiber layer consisting of cellulose fibers is placed on a base layer (8) and pre-compressed to form a loose non-woven fabric which is introduced into a gap between a pair of calendar rollers (6.1, 6.2) and which is used to produce a pattern of dotted or lined pint areas (17) in which the fibers (1) are disposed in a random manner and are compressed against each other at a pressure ranging from 150 to 600 MPa” (Abstract).
 

    PNG
    media_image2.png
    954
    712
    media_image2.png
    Greyscale

Maksimow further discloses:
This object, as well as other objects which will become apparent from the discussion that follows, are accomplished with the method for manufacturing a fiber web made of cellulose fibers, which is largely tear resistant, absorbent and rollable, using the following processing steps (a) placing an irregular cellulose fiber layer and pre-condensing it under relatively low pressure to produce a loose non-woven with low density and tear strength; and (b) inserting the loose non-woven into the gap of a pair of calender rolls that is used to create a pattern of point- or line-shaped pressure zones under relatively high pressure, where the irregularly arranged fibers are pressed onto each other, wherein (1) the moisture content of the loose non-woven is up to 5 percent by weight when it is inserted, (2) the irregularly arranged fibers are pressed onto each other in a second pair of calender rolls under a pressure in a range between 250 and 600 MPa such that a non-separating fusion of the fibers occurs and a fiber web with an embossing pattern is created, and (3) the tear strength of the fiber web is at least 0.12 kN/m (Col2 lines 11-24).

Both references are directed to the production f absorbent material with embossing pattern, use of rollers and pressure to create desired pattern for the absorbent pad. One of ordinary skill in the art would have been motivated to modify Schmidt et al in view of Maksimow and to employ calender rolls to create desire pattern and to bond together absorbent element layers.







Response to Arguments
Applicant's arguments filed 08/09/2022 have been fully considered but they are not persuasive.
In response to Applicant’s arguments regarding the reaction of meat juice, it is further noted that the instant specification contains the following disclosure:
[0011] The inventors have found that the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers. It was found that not only the liquid, but also unpleasant odors are absorbed. It is thought that the meat juice forms a lactate with the alkaline or alkaline earth metal carbonate. Lactate is known to act as a preservative and acid buffer in foods.

[0020] According to the invention, the carbonate is made available in a matrix of aligned and/or non-aligned fibers. This matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed. In this manner, the matrix simultaneously serves as a support for the food.

 [0021] As mentioned above, the matrix used according to the invention is preferably a layer of fibers, which are preferably present in the form of a nonwoven-like or tissue-like material..... The absorbent core in this embodiment is preferably produced from a fibrous web of cellulose fibers which, during production of the embossed areas in the printing area, are calendered in a dotted or lined pattern and bonded together without using a bonding agent....
If large amounts of moisture or liquid are present, these are absorbed by the loose composite bond of cellulose fibers, distributed over the entire surface of the absorption layer, and retained there.

[0023] The moisture-regulating element according to the invention is preferably a flat body. This can be cut to the desired size, and the meat can be placed on it during storage. Storage can be carried out in a type of packaging, and the element can be placed in this packaging or be part of it. The layer of fibers is advantageous in that on the one hand, it can act as a kind of carrier material for the carbonate, and on the other hand, fibers, particularly cellulose fibers, show absorption properties, i.e. liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.

[0050] Aging of meat ordinarily takes place in vacuum packaging. This makes favorable hygienic conditions possible and makes it possible to prevent drying and losses due to excessive drying and discarding of the meat. However, the meat is in permanent contact with the serum, which negatively affects the quality of taste. This drawback can be overcome by using moisture -absorbing pads that absorb free liquid.

In summary, the instant specification contains the following disclosure:
--the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers;
-- the carbonate is made available in a matrix of aligned and/or non-aligned fibers;
-- this matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed;
-- If large amounts of moisture or liquid are present, these are absorbed by the loose composite bond of cellulose fibers, distributed over the entire surface of the absorption layer, and retained there;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.
The primary reference of record, Schmidt et al (EP 1,917,199 B1) (Schmidt et al (US 2008/0190786 A1) is relied upon as a translation of Schmidt et al (EP 1,917,199 B1)) discloses the following:
An absorbent insert has an upper cover layer, a lower cover layer, and an absorption layer for liquids, wherein the absorption layer is positioned between the upper and lower layers. At least one of the two cover layers is a film and has a three-dimensional structure and liquid-permeable openings. The absorbent insert is sealed at least partially along outer edges of the absorbent insert (Abstract).
[0011] The present invention has thus the object to provide absorbent inserts that will solve the aforementioned usual problems, that are particularly suitable as inserts for foodstuff packaging for absorbing liquids leaking from fresh meat, fish, poultry and fruits so that the foodstuff must not lie in the leaked liquid; however it is to be prevented that more liquid than the amount that will leak from the foodstuff without weight-caused pressure will be absorbed which would lead to the food stuff drying out. It is therefore primarily an object of the present invention to provide an absorbent insert of the aforementioned kind which absorbs liquid independent of the weight-caused pressure of the goods, which however at points where the foodstuff or the meat has direct contact will absorb only the liquid that leaks by itself. An active water removal from the meat is to be prevented by constructive means and a safe handling of the super absorbent granules is to be ensured by constructive means.
[0023] The absorption layer can also contain substances that produce carbon dioxide when exposed to water, in particular, a mixture of carbonates and acids such as carbonate or bicarbonate and citric acid. Additives can also be contained that absorb oxygen and/or odorous compounds and/or inhibit growth of bacteria and/or mold.
[0021] According to a further embodiment, the layers are additionally connected to one another across their surface areas by means of adhesives such as hot melt, cold glue etc. In this way, a relatively stiff product with at least partially closed-off and sealed edge areas will result wherein the product itself has a sandwich character. The absorption layer which is arranged between the to film layers is preferably selected from a nonwoven or woven material of plastics or cellulose. Well absorbing nonwoven materials of cellulose are preferred, So-called airlaid nonwovens or tissue papers have been found to be especially well suited as absorption layers. For increasing the absorption capacity of the absorption layer, super absorbent materials are preferably incorporated in the absorption materials. These super absorbent materials are preferably homogeneously distributed in the absorption layer so that a uniform absorption of liquid is ensured. When airlaid nonwovens are used in combination with super absorbent materials as an absorption layer, these super absorbers are generally directly mixed with the initial fibers for the airlaid method so that these super absorbers are simultaneously secured by the fibers in the airlaid nonwoven. These super absorbent materials can be selected from any suitable super absorbent; usually, they are selected from polymers of crosslinked polyacrylic acid, carboxymethylcellulose (CMC), pectins or gelatins.

Hence, the primary reference of record, Schmidt et al (EP 1,917,199 B1) also teaches
--the liquid leaking out of foods is absorbed by the matrix of aligned and/or non-aligned fibers;
-- the carbonate is made available in a matrix of aligned and/or non-aligned fibers;
-- this matrix is preferably placed in a package in the form referred to as a pad or mat, the food is stored on this pad, and the package is sealed;
--liquid leaking from the meat is absorbed by the fiber layer, so the meat does not come into contact with this liquid during storage.
In regard to claims 1, 6 and 7, Schmidt et al discloses carbonates or bicarbonates:
[0023] The absorption layer can also contain substances that produce carbon dioxide when exposed to water, in particular, a mixture of carbonates and acids such as carbonate or bicarbonate and citric acid. Additives can also be contained that absorb oxygen and/or odorous compounds and/or inhibit growth of bacteria and/or mold.

However, Schmidt et al does not explicitly discloses carbonate of alkaline and/or alkaline earth metal. Roberts is relied upon as a teaching of alkaline and/or alkaline earth metal carbonate. Both references Roberts and Schmidt et al disclose storage/packaging of meat products in contact with the moisture-regulating element that contains layer of fibers in combination with carbonate. Schmidt et al discloses that such moisture-regulating inserts solve problems that are associated with meat juices leaking from the fresh meat ([0002]). Schmidt et al discloses use of moisture-regulating element that contains layer of fibers in combination with carbonate with meat products such as fresh meat. Roberts discloses use of similar moisture-regulating element/inserts for the storage of meat product and specifies that carbonates are calcium carbonates, bicarbonates, especially sodium bicarbonate. Therefore, there is a reasonable expectation of success of employing calcium carbonate as a carbonate in the insert as disclosed by Schmidt et al. 
Further in regard to the recitation of aging meat and forming a lactate with alkaline and/or alkaline earth metal, it is noted that although the reference does not specifically disclose every possible characteristic of its product, these characteristics would have been expected to be as claimed absent any clear and convincing evidence and/or arguments to the contrary. The reference discloses the same starting materials and methods as instantly (both broadly and more specifically) claimed, and thus one of ordinary skill in the art would recognize that the aging of meat and formation of lactate as a result of the absorption of the leaking meat juice, among many other characteristics of the product obtained by referenced method, would have been an inherent result of the process disclosed therein. The Patent Office does not possess the facilities to make and test the referenced method and product obtain by such method, and as reasonable reading of the teachings of the reference has been applied to establish the case of obviousness, the burden thus shifts to applicant to demonstrate otherwise. 
Further in response to Applicant’s arguments regarding the recitation of a “perforated material on one surface of the core and a nonwoven material on an opposite surface of the core, wherein the perforated material and the nonwoven material together wrap the core”, Schmidt et al discloses:
[0001] The object of the present invention is an absorbent insert, in particular, an absorbing absorbent insert for foodstuff packaging, comprised of an upper cover layer, a lower cover layer as well as an absorption layer arranged between the two cover layers. Another object of the present invention is a method for producing the absorbent insert as well as its use as laminate insert for foodstuff packaging. 
In regard to the recitation of a “perforated material on one surface of the core”, Schmidt et al discloses a “possible embodiment of the present invention, the upper cover layer is a film” and that the film is “perforated” ([0014]).
In regard to the recitation of “nonwoven material on an opposite surface of the core”, Schmidt et al discloses:
[0017] The lower cover layer that is arranged at the bottom side of the absorbent insert, i.e., on the side that is facing away from the foodstuff can be made of any suitable material that has covering properties. Preferably, this further film layer at the bottom side of the absorbent insert is made of the same material as the film layer of the top side or of a nonwoven material made of plastic material or pulp fibers.
Therefore, Schmidt et al meets the limitation of a “perforated material on one surface of the core and a nonwoven material on an opposite surface of the core, wherein the perforated material and the nonwoven material together wrap the core”.
Schmidt et al and Roberts are silent as to the storage/aging in a vacuum chamber.  Ščetar et al discloses that surface browning of packaged meats can be avoided or minimized by vacuum packaging, which is an acceptable method for lightly pigmented cuts of pork and chicken. Vacuum packaged meats have been marketed successfully for years in many countries. To prevent browning, meat package oxygen levels must be less than 0.15 %. Ščetar et al discloses that “[v]acuum packaged beef rounds also had more desirable muscle colour and fat appearance, lower bacterial counts and less prevalent off-odours, required much less trimming and provided longer display life than rounds stored in carbon dioxide (Smith and Carpenter, 1973). Vacuum packaged cuts have also been reported to be equivalent to PVC wrapped cuts in all appearance traits, after 5–9 days of shipment, but to have lower weight losses after 5–6 days of shipment (Marriott et al., 1977). Pork chops stored in vacuum were also more desirable in appearance and had more acceptable colour than aerobically stored chops (Doherty et al., 1996; Doherty and Allen, 1998)” (pages 34-35). Hence, one of ordinary skill in the art would have been motivated employ vacuum packaging in order to avoid browning of packaged meats. One of ordinary skill in the art would have been motivated to vary the storage /aging temperature of the meat product depending on the specific meat product and its treatment and on the packaging material and methods used.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221. The examiner can normally be reached Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber R Orlando can be reached on (571)270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VERA STULII/            Primary Examiner, Art Unit 1791